Citation Nr: 1221745	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to April 1948 and from October 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran and his wife testified at a February 2011 hearing by the undersigned Acting Veterans Law Judge held sitting at the RO; a transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in May 2011, so that the appellant could be afforded a new VA examination with respect to his hearing loss claim, and so that outstanding VA and private treatment records could be obtained.  The VA examination was conducted in June 2011, and the outstanding VA and private treatment records were obtained in May 2011 and June 2011, respectively.  However, the May 2011 remand also asked for record to be obtained from the Fayetteville, North Carolina VA medical facility.  A negative response was received from that facility, and in February 2012, the Veteran confirmed that he had never received treatment there, and a formal memorandum as to same was associated with the claims file in February 2012.  As such, the Board finds that there has been substantial compliance with the remand directives, and therefore an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).



FINDINGS OF FACT

1.  The Veteran experienced military noise exposure.

2.  The Veteran's service treatment records do not establish the existence of or a diagnosis of hearing loss in service or at service separation.

3.  Bilateral hearing loss was diagnosed during the appeal period, but more than one year after the Veteran's separation from service.

4.  The weight of evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss either began during or was otherwise caused by his military service, to include any noise exposure therein. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A July 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration, other than those related to his age.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in August 2008 and June 2011; an addendum opinion was obtained in October 2008 because the August 2008 did not initially review the Veteran's claims file.  The Veteran's representative alleged that the August 2008 examination and the October 2008 opinion were inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board does not disagree with this assessment, and in fact remanded the Veteran's claim to obtain a second medical opinion.  It is noted that neither the Veteran, nor his representative, has suggested that the June 2011 examination was in any way inadequate for rating purposes.  The Board similarly finds that the June 2011 examination was thorough and adequate and provided the necessary information upon which to make a fully-informed decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  
  
The Court of Appeals for Veterans Claims has held that the RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the service connection claim.  The AVLJ also specifically sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available but not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affected the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran has argued, to include in the procedural documents of record and at his February 2011 Board hearing, that his clinically diagnosed bilateral hearing loss was caused by in-service noise exposure, including noise from artillery, mortars, and explosions while in combat.  He has reported that he lost his hearing the day that he sustained a gunshot/missile injury to his elbow and forearm, as well as other non-injurious shots to his helmet; thereafter, he reported experiencing a headache, visual disturbances, and right ear hearing loss.  He denies significant post-service noise exposure, working after service separation as a photograph engraver.  The Veteran's wife testified that when she met the Veteran in 1962, 10 years after his service separation, she observed that he could not hear his surroundings.  

The Veteran's service personnel records indicate that he received the Purple Heart and the Combat Infantryman Badge, the former for the January 1951 incident in which he sustained a gunshot/missile wound of the right elbow and right ulnar forearm with ulnar nerve damage as a result of enemy action during combat in Korea.  As the record clearly indicates that the Veteran was in combat, his assertions regarding events during combat are to be presumed as they are consistent with the time, place, and circumstances of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  On that basis, noise exposure during service is conceded.  

Additionally, the Veteran's service treatment records reflect normal hearing acuity during service.  Specifically, the June 1946 induction examination, April 1948 examination on separation from his first period of service, and September 1950 induction examination to his second period of service, all reflect findings of 15/15 on the whisper test in each ear.  Further, at the January 1952 examination, no significant abnormalities of the ears, nose, or throat were found, but no testing of the Veteran's hearing acuity was documented. 

Following service, there is no medical evidence showing any hearing problems for a number of decades.  VA outpatient treatment records dated from November 2002 to February 2011 show that the Veteran was given bilateral hearing aids, but no results from any audiologic testing are of record, and there was no indication of worsening auditory acuity.  A June 2004 audiometric testing report from the Bella Vista Hearing Center noted the Veteran's report of difficulty hearing in group situations and while on the telephone; while individual puretone decibel loss clinical findings were not enumerated, bilateral mild-to-moderately severe sensorineural hearing loss was diagnosed, with excellent discrimination potential on the right, and poor on the left.  

The August 2008 VA examination report reflects the Veteran's reported history of inservice noise exposure, to include weapons training, machine guns, mortars, explosions, and other combat noise, with postservice noise exposure consisting of that inherent in his 44 years of work as a printing plate engraver, and recreational noise exposure in the form of lawn equipment motors.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 80 percent in the left ear; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
55
65
LEFT
15
25
55
65
70

Normal to severe sensorineural hearing loss bilaterally was diagnosed, but the examiner could not provide a nexus opinion because no claims file was available for review.  

The Veteran was provided with a second VA audiology examination in June 2011, at which he once again reiterated his history of noise exposure in service and after service.  The examiner noted that photoengraving was not listed in OSHA publications as a noise hazardous occupation, but did specifically quote the source as noting that photoengraving required focusing "on a single source of auditory information in the presence of other distracting sounds."  The Veteran recalled experiencing a temporary threshold shift in hearing after his 1951 injury, but stated that his hearing at separation was "normal" except for his tinnitus.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 76 percent in the left ear; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
70
LEFT
20
35
65
75
75

Bilateral sensorineural hearing loss was diagnosed.

As described, the evidence establishes that the Veteran was exposed to military noise while in service, and there is no dispute that he currently has bilateral hearing loss.  However, where, as here, there is no evidence of bilateral hearing loss appearing within a year of separation, service connection requires evidence linking the hearing loss to the military noise exposure.

Unfortunately, as will be discussed below, the weight of the evidence in this case is against a finding that the Veteran's bilateral hearing loss was caused by his military service.
 
In October 2008, the VA examiner from the August 2008 reviewed the Veteran's claims file and ultimately concluded that she could not offer an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus without resort to mere speculation.  The examiner explained that the service treatment records did not document a report or finding of tinnitus or hearing loss in service, to include at or after the Veteran's 1951 injury, and noted that the earliest documentation of hearing loss and tinnitus was in 2002.  As such, the examiner stated that while it was possible for the Veteran's bilateral hearing loss to have begun during his second period of service, an opinion as to whether these conditions were related to military service was not possible without resort to mere speculation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  

Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

Because the examiner in 2008 provided little to no explanation for why she could not resolve the etiology of the Veteran's bilateral hearing loss without resorting to speculation, her opinion is considered to be inadequate.  Given this conclusion, the Board remanded the Veteran's claim to obtain a second medical opinion.
 
In June 2011, a VA examiner once again examined the Veteran and reviewed his claims file.  The examiner accurately recorded the Veteran's military (including guns, mortars, and other combat explosions) and post-military noise exposure.  At the examination, the Veteran recalled experiencing a temporary threshold shift in service following service, but he described his hearing at discharge as normal except for the buzzing.  As noted above, audiometric testing confirmed hearing loss.  However, with regard the etiology of the Veteran's bilateral hearing loss, the examiner stated that it could not be related to the Veteran's military service without resorting to mere speculation.  The examiner then provided a thorough, researched, and well-supported explanation as to why it was not possible to link the Veteran's bilateral hearing loss to his military service.  

The examiner noted that the Veteran credibly recalled a temporary hearing acuity threshold shift at the time of the 1951 injury, but described his hearing acuity at his service separation as "normal," and did not recall any bleeding from the ear or other symptoms following his 1951 injury, to include the period of rehabilitation from that injury which lasted approximately 18 months.  Thus, the examiner felt that there was nothing to suggest an etiology other than presbycusis, or hearing loss due to age.  Citing the Institute of Medicine Committee's "Noise-Induced Hearing Loss and Tinnitus Associated with Military Service", he found that because there was no audiogram conducted at the Veteran's service separation in 1952, there was no way to determine if acoustic trauma contributed to the current impairment since current hearing loss is consistent with presbycusis.  The examiner noted that mere exposure to noise in the military does not automatically cause hearing loss, citing a 2002 study which found that the mean hearing thresholds among veterans and nonveterans were similar, meaning that prior military service was not necessarily associated with an increased risk of hearing loss in a population of older adults.  The examiner explained that since the Veteran's current hearing loss was consistent with presbycusis there was no way to relate it to acoustic trauma approximately five decades earlier without mere speculation.

Thus, the medical evidence of record does not relate the Veteran's hearing loss to his military service.  With knowledge of the Veteran's inservice noise exposure, the August 2008 VA examiner could not relate the Veteran's hearing loss to his military service without resort to speculation.  Similarly, the June 2011 VA examiner, with knowledge of the Veteran's combat experience, to include the 1951 injuries documented in his service treatment records, and his noise exposure, which was conceded due to clear evidence of his combat service, still did not relate the Veteran's hearing loss to his military service, but rather likened it to presbycusis, as the pattern of clinical findings shown on examination were most consistent with hearing loss due to age.  No other medical opinions are of record, and there is no indication that a medical professional has ever related the Veteran's bilateral hearing loss to his military service.

The Board acknowledges that a lay people are considered competent to report what comes to them through their senses, but they lack the medical training and expertise to provide a complex medical opinion as to the etiology of hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the opinions of the Veteran, his wife, and his representative, are not considered to be competent evidence as to the etiology of the Veteran's bilateral hearing loss.  

Other evidence of record also does not support such a nexus.  For example, the Veteran filed for service connection for disabilities other than hearing loss years prior to filing his claim for service connection for hearing loss, yet he made no mention of hearing loss in his earlier claims.  In fact, the Veteran has been clearly aware of VA for many years as he filed his first claim for service connection in 1952.  Additionally, the Veteran was provided with a VA examination in conjunction with this claim in December 1952, but he did not report any hearing loss at that time and his ears were noted to be normal.  This weighs against the claim.  

It is also noted that the Veteran separated from service in 1952 and no medical evidence of any hearing loss disability was presented for approximately fifty years thereafter.  While not dispositive, this lack of treatment works against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

The Veteran's wife testified that early on she knew the Veteran was having hearing problems, but she did not know the Veteran for approximately ten years after he separated from service, and her statements were of record when the examiner reviewed the claims file in 2011.  It is also noted that the Veteran reported to the VA examiner in 2011 that he felt his hearing was normal at separation with the exception of the buzzing.
 
To the extent that the Veteran has argued that his hearing loss resulted from a head injury sustained at the same time of the documented 1951 incident, the January 2010 VA traumatic brain injury examination report does not support this claim.  That VA examiner, having recorded the Veteran's report that his helmet was struck with a bullet which did not pierce the scalp, concluded that any head injury the Veteran sustained was minor, as the service treatment records do not mention an injury to the head, and the Veteran was able to work in the printing business from 1952 to 1992.  This, coupled with the inconsistent statements as to the date of onset of the Veteran's hearing loss, do not establish that the head injury sustained in 1951 in any way caused his current hearing loss disability.

Ultimately, the medical and procedural evidence of record outweighs the lay assertions of the Veteran, his wife, and his representative.  While it is not disputed that during the Veteran's military service, he was exposed to combat-type noise, and the Veteran's combat service has been recognized especially in light of the wounds he sustained, the record simply does not support a relationship between his currently diagnosed bilateral hearing loss and his military service.  For these reasons, service connection for bilateral hearing loss is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


